932 F.2d 970
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Anthony HORN, Defendant-Appellant.
No. 91-3220.
United States Court of Appeals, Sixth Circuit.
May 3, 1991.

1
Before KRUPANSKY and BOGGS, Circuit Judges, and COHN, District Judge.*

ORDER

2
The defendant, Anthony Horn, appeals the district court's order of March 1, 1991, denying a motion to revoke an order of pretrial detention.  Briefs have been filed by the defendant and the government.


3
According to the provisions of 18 U.S.C. Sec. 3142(e), a defendant shall be detained pending trial if, after a hearing, the judicial officer finds that no condition or set of conditions will assure the defendant's appearance and the safety of the community.  The factors to be considered in determining whether to release a defendant pending trial are set forth in 18 U.S.C. Sec. 3142(g) and include:  the nature and circumstances of the offense charged;  the weight of the evidence against the person;  and the nature and seriousness of the danger posed by the defendant's release.  Subject to rebuttal by the defendant, there is a presumption in favor of pretrial detention if the judicial officer finds there is probable cause to believe that the person committed an offense for which a potential maximum term of ten years or more is prescribed by the Controlled Substances Act, 21 U.S.C. Sec. 801 et seq.    See 18 U.S.C. Sec. 3142(e).  Factual findings supporting pretrial detention shall not be disturbed on appeal unless clearly erroneous.    United States v. Hazime, 762 F.2d 34, 37 (6th Cir.1985).  On review of the materials before this court, we conclude that the district court's order of detention should be affirmed.


4
It is therefore ORDERED that the district court order of March 1, 1991 is affirmed.  Rule 9(b)(3), Local Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, District Judge for the Eastern District of Michigan, sitting by designation